Citation Nr: 1812586	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-07 008	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher rating for service-connected status post anterior cruciate ligament (ACL) reconstruction of the left knee, currently at 10 percent.

2.  Entitlement to a higher rating for service-connected impairment of the left knee, currently at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.G.



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1993 to September 1999.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The previously established 10 percent rating for service-connected status post ACL reconstruction of the left knee was continued therein.  The Veteran appealed this determination.  Jurisdiction was transferred to the RO in Atlanta, Georgia, during the pendency of his appeal.  In August 2013, he and his friend R.G. testified before the undersigned at a hearing at this RO.  In February 2014 and in February 2016, the Board remanded this matter for additional development.  

In an October 2017 rating decision, service connection was granted and a rating of 10 percent was assigned effective August 31, 2016, for impairment of the left knee.  The Veteran has not yet appealed this determination.  Nevertheless, this matter encompasses it because his appeal was for his left knee disability without limitation to the specific symptoms causing this disability.  This matter now has two left knee issues instead of one, in other words.  Review of the Veteran's claims file shows that adjudication of them by the Board can now proceed.  While VA treatment records were added to the file after the more recent adjudication (an October 2017 supplemental statement of the case), they are not pertinent here.  Referral for initial review of this evidence by the RO/agency of original jurisdiction accordingly is not necessary.  38 C.F.R. § 20.1304(c).

This matter notably does not include any issues concerning the right shoulder, as it did as late as the Board's February 2016 remand.  Service connection, the benefit sought at that time, indeed was granted for acromioclavicular joint separation of the right shoulder as well as for a scar of the right shoulder in the October 2017 rating decision.  The Board's February 2016 remand also directed that a statement of the case (SOC) be issued concerning the Veteran's notice of disagreement (NOD) with the adverse determination for entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida.  This issue is not addressed by the Board herein because, upon issuance, the Veteran did not take the next step in the appeals process by filing a form 9/substantive appeal.  

Also of note, the Veteran has filed a NOD with the determination made in a June 2016 rating decision to deny service connection for right hip strain.  A remand for issuance of a SOC, which is the next step in the appeals process, is appropriate if a NOD has not been recognized. Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the NOD was recognized via a July 2016 letter.  The Veterans Appeals Control and Locator System (VACOLS) further shows that action on it is pending at the RO.  As such, a remand of the aforementioned issue by the Board is not warranted.  The Veteran finally has challenged the proposal to his rating for service-connected degenerative changes of the lumbar spine at L5-S1.  This issue is still under development by the RO.  In other words, the Board has jurisdiction because it is not under appeal.

FINDINGS OF FACT

1.  The Veteran's service-connected status post ACL reconstruction of the left knee has not manifested flexion limited to 30 degrees or less, but it manifested extension limited to 15 degrees through March 20, 2006.

2.  The Veteran's service-connected impairment of the left knee has not manifested moderate recurrent subluxation or lateral instability since its August 31, 2016, effective date, but the left knee manifested slight recurrent instability to include laterally through August 30, 2016. 


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for service-connected status post ACL reconstruction of the left knee have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic Codes 5003, 5010, 5258, and 5260, 20.302 (2017).

2.  The criteria for a separate rating of 20 percent, but no higher, for service-connected status post ACL reconstruction of the left knee based on limitation of extension have been met for the period through March 20, 2006.  38 U.S.C. § 1155, 5103, 5103A, 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic Codes 5003, 5010, 5258, and 5261, 20.302 (2017).

3.  The criteria for a higher rating for service-connected impairment of the left knee as effective August 31, 2016, have not been met, but the criteria for a separate 10 percent rating for the same have been met for the period through August 30, 2016.  38 U.S.C. § 1155, 5103, 5103A, 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic Codes 5003, 5010, 5257, and 5258, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of pertinent records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided full notification in a July 2006 letter, which was followed by initial adjudication via the June 2007 rating decision.  Additional notification also was provided before and after this decision in March 2006 and May 2008.  Voluminous VA treatment records are available, some of which are pertinent to his left knee.  Pertinent private treatment records as well as a statement from a friend also are available.  Many records were procured as a result of the Board's remands.  In March 2006, April 2007, September 2009, December 2009, February 2011, June 2012, September 2013, and in August 2016, the Veteran underwent VA medical examinations which entirely concerned or at least addressed to some extent his left knee.  He contends the first was inadequate, particularly with respect to range of motion, because it was one week after surgery.  

Considering the evidence, the range of motion at the March 2006 examination is anomalously bad.  Yet the Veteran was compensated for it by receipt of a temporary total/100 percent rating from March 21, 2006, to April 30, 2006.  Range of motion with respect to extension at the 2009 examinations also is anomalously bad.  These examinations notably were primarily for other disabilities and were performed by the same examiner.  For these reasons, no reliance is placed on the aforementioned herein.  Reliance is placed upon the other examinations (and non-examination evidence).  Testing range of motion for pain in active and passive motion, and while weightbearing and nonweightbearing, of the damaged joint and the opposite undamaged joint recently was made an examination requirement.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Here, there is no opposite undamaged joint.  The Veteran indeed is service-connected for a right knee disability.  

None of the examinations included passive range of motion testing (the examiner moves the joint).  However, active range of motion testing (the individual moves the joint) generally is more limited.  It thus is relied upon for rating purposes as the worst case scenario.  All the examinations included nonweightbearing testing, as it is standard for the knee joint.  The August 2016 examination further noted that the Veteran did not have pain with weightbearing.  Range of motion would not be impacted by it on weightbearing, in other words.  To the extent there was pain with weightbearing at earlier examinations, range of motion was not included.  A remand for such testing now would not be helpful, however, because the results would not be an accurate reflection of what they would have been in the remote past.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand imposes additional burdens on VA with no benefit flowing to the veteran are to be avoided).

All the examinations have described the Veteran's functional limitations otherwise even if all range of motion testing now required was not performed.  It further is notable that no deficiencies other than at the March 2006 examination have been raised by him or his representative regarding range of motion testing.  They also have not raised any other deficiencies regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  

There next has been at least substantial compliance with the Board's remands.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the issue(s) must be explained and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned explained that the current severity of the Veteran's left knee is of primary import at his hearing.  No outstanding pertinent evidence was identified, so submission is irrelevant.  Yet the Board's subsequent remands did seek any additional evidence.  In light of the aforementioned, there is no prejudice to the Veteran in considering the merits.  Only the most pertinent evidence and that to address any contentions raised need be discussed in doing so.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008); Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
II.  The Merits

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other pertinent evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating begins one year prior to the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When the Veteran filed his higher rating claim for his left knee is notable, as it defines the period on appeal.  His first claim was received in January 2006.  This claim was denied in a June 2006 rating decision.  Rather than appealing this decision, the Veteran submitted a second claim via his representative requesting that a higher rating for his left knee be readdressed.  New evidence was procured in conjunction with this second claim within the one year period for initiating an appeal (by filing a NOD) of the adverse determination made in the aforementioned rating decision.  38 U.S.C. § 7105(b)(1); 38 C.F.R. § 20.302(a).  This evidence is considered to have been filed in support of the first claim as opposed to the second.  38 C.F.R. § 3.156(b).  As such, the period on appeal extends back to January 2006.  This means that the period in question is from one year prior thereto until present.  In sum, the aforementioned rating decision never became final which leaves only the appealed June 2007 rating decision.  

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected status post ACL reconstruction of the left knee has been rated pursuant to Diagnostic Codes 5010 and 5260 thereunder.  His service-connected impairment of the left knee has been rated pursuant to Diagnostic Code 5257 thereunder.   In addition to these Diagnostic Codes, all other potentially applicable Diagnostic Codes will be considered.  This does not include Diagnostic Codes 5256, 5259, 5262, 5263, which concern ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum respectively.  Indeed, neither the Veteran nor his representative has contended any of these Diagnostic Codes is applicable.  The evidence specifically includes findings that there is no ankylosis or genu recurvatum.  It also does not show or even suggest symptomatic removal of semilunar cartilage or impairment of the tibia and fibula.

Diagnostic Code 5010 is for arthritis due to trauma.  It calls for rating as degenerative arthritis (osteoarthritis), the subject of Diagnostic Code 5003.  Establishment of such is by X-rays findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, however, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under it, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 10 degrees merits a 10 percent rating.  A 20 percent rating is assigned for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  It provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a maximum 30 percent rating for severe impairment.  Finally, a 20 percent rating is assigned under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes are allowed for separate and distinct symptoms.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, for limitation of flexion and of extension as well as for arthritis and instability.  VAOPGCPRECs 9-04 (Sept. 17, 2004), 09-98 (August 14, 1998), 23-97 (July 1, 1997); Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Throughout the period on appeal, the Veteran has reported left knee pain, tenderness, stiffness, swelling, redness, lack of endurance, fatigability, limited motion, weakness, instability, locking, buckling, and giving way.  He also has reported utilizing a brace, cane, ice, pain medication, and several surgeries as a result.  Nevertheless, he finally reports having fallen and various degrees of difficulty with standing and walking particularly for long periods, walking on uneven surfaces, navigating stairs, squatting, kneeling, bending, twisting, lifting, exercising normally, driving, traveling, and sleeping.  Since there is no indication that he has any medical background, the Veteran is a lay person.  A lay person is competent to recount personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran's reports concerning his symptoms and their effects are competent.  

These reports also are credible.  Interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors for consideration regarding the credibility of competent lay reports.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None are significant here.  While the Veteran may be interested in that a favorable determination means increased compensation benefits, there is no indication of bad character or malingering.  He appeared honest at the hearing, his reports are entirely plausible, and he consistently made them.  They further are consistent with the August 2013 statement of his friend and with the medical evidence.

Concerning Diagnostic Codes 5260 and 5261, VA treatment records reflect that range of motion in the Veteran's left knee was full in January 2006, from 15 to 95 degrees in February 2006, from 0 to 130 degrees prior to surgery in March 2006, and from 3 to 90 degrees after surgery in March 2006.  They additionally reflect that it was from 2-3 degrees to 90 and 95 degrees in December 2011 and February 2012 respectively, also from 9 degrees to 100 degrees in February 2012, from 0 to 120 degrees in April 2013, from 0 to 130 degrees in February 2014, and from 0 to 140 degrees in August 2014.  With the March 2006, September 2009, and December 2009 VA medical examinations factored out, for the reasons discussed above, the first examination that can be relied upon in terms of range of motion was in April 2007.  It was from 0 to 110 degrees initially and with repetition at that time.  

The Veteran's left knee range of motion additionally was from 0 to 120 initially and with repetition at the February 2011 examination.  At the June 2012 VA medical examination, it was from 0 to 110 initially and from 0 to 105 with repetition.  It finally was from 0 to 75 initially and with repetition at the September 2013 examination and from 0 to 120 initially and with repetition at the August 2016 examination.  Pain was observed, but only at the endpoint of flexion (the higher number), at the April 2007, June 2012, and September 2013 examinations.  In addition to pain on movement, the Veteran's functional loss upon examination was described as less movement than normal.  He complained of flare-ups only at the June 2012 and September 2013 examinations.  It was estimated that he would have an additional loss of 10 degrees of flexion during a flare-up or following repeated use over time at the latter.

In sum, the Veteran's measured left knee flexion was 75 degrees at worst.  It was estimated at 65 degrees during a flare-up or following repeated use over time.  Both figures convey better flexion than limitation to 30 degrees required under Diagnostic Code 5260 for a 20 percent rating.  In other words, neither pain nor any other factor caused functional loss to the extent needed for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board therefore finds that a rating higher than 10 percent for the Veteran's service-connected status post ACL reconstruction of the left knee is not warranted.  His measured left knee extension was 15 degrees at worst, which was prior to surgery in March 2006.  This corresponds with a rating of 20 percent, but no higher, under Diagnostic Code 5261.  After surgery and expiration of the ensuing temporary total/100 percent rating, it was 9 degrees at worst.  This is 1 degree better than limitation to 10 degrees required for a 10 percent rating under Diagnostic Code 5261.

The Board acknowledges that a 1 degree difference is not substantial.  However, the criterion for a noncompensable/0 percent rating is more nearly approximated than the criterion for a 10 percent rating.  The Veteran's measured left knee extension was 9 degrees at worst, but this was only on one occasion.  It was a normal 0 degrees or nearly normal at 2-3 degrees at all other times.  The Board therefore finds that a separate rating of 20 percent is warranted for the period through March 20, 2006 (the day prior to surgery), but that a separate rating is not warranted at all for the period beginning May 1, 2006 (the day after expiration of the temporary total/100 percent rating resulting from surgery).  Neither pain nor any other factor caused functional loss to the extent needed for a higher separate rating and for a separate rating at all, in other words.  Mitchell, 25 Vet. App. at 32.  

Given the Veteran's previously established rating under Diagnostic Code 5260 and short-term rating under Diagnostic Code 5261 established herein, it follows that he has compensable limitation of motion with respect to his left knee.  Diagnostic Code 5010, via Diagnostic Code 5003, thus cannot be utilized for rating purposes.  Discussion of specific findings from diagnostic testing, other than as set forth below, thus is unnecessary.  Turning to Diagnostic Code 5258, the Veteran's left knee symptoms include locking and pain.  Small/tiny effusion of the joint has been detected in magnetic resonance imaging (MRI) scans throughout the period on appeal.  However, the Veteran does not have dislocated semilunar cartilage.  

Semilunar cartilage is a reference to the two menisci in the knee.  Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  A February 2009 VA treatment record notes the Veteran was due to have surgery for a left knee meniscal tear.  However, there is no persuasive indication otherwise of any such tear or of this surgery.  A March 2006 VA treatment record documents that the surgery then was arthroscopic lysis of adhesions.  No other surgical documentation exists.  The June 2012 VA medical examination found a tear with frequent episodes of locking.  Yet this finding is not persuasive as it is not supported by the other evidence.  The date of surgery provided, 1995-2006, further was nonspecific.  The Board finds, in sum, that Diagnostic Code 5258 is not applicable.  Pain as manifested by the Veteran is compensated instead under Diagnostic Code 5260 and, when applicable, Diagnostic Code 5261.

Similarly, locking as well as effusion (which may lead to locking or similar) as manifested by the Veteran is compensated instead under Diagnostic Code 5257.  Considering this Diagnostic Code, the Board indeed finds that a separate rating of 10 percent, but no higher, is warranted for the period through August 30, 2016.  The Board finds for the period beginning August 31, 2016, however, that a rating higher than 10 percent for the Veteran's service-connected impairment of the left knee is not warranted.  These two findings, taken together, essentially mean that the effective date of his separate rating for this disability is being reassigned to the beginning of the period on appeal.  The medical evidence as discussed below indeed is found to be consistent with the Veteran's competent and credible reports of instability and other related symptoms throughout the period on appeal.  While it is conflicting, reasonable doubt in this regard is resolved in his favor.

Subluxation is defined as an incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  The Veteran, in addition to the symptoms as set forth above, reported left knee dislocation at the March 2006 VA medical examination.  He is competent to do so.  However, his credibility need not be discussed.  Dislocation never again was reported by him, so the single report is an anomaly.  That it was made just after his surgery also is notable.  Recurrent dislocation further specifically was not found at the June 2012, September 2013, and August 2016 examinations.  With subluxation/dislocation , all that remains is consideration of recurrent lateral instability.  Notable at the outset in this regard is that VA treatment records, to include those dated in July 2009, April 2013, and March 2014, include findings of left knee laxity.

Laxity is defined as "slackness or displacement (whether normal or abnormal) in the motion of a joint."  Dorland's Illustrated Medical Dictionary 1012 (32nd ed. 2012).  It therefore is not the same as instability.  The Veteran's left knee was found completely stable, per VA treatment records, in December 2005, January 2006, July 2009, December 2011, February 2014, and March 2014.  This was despite pain and muscle weakness /decreased muscular strength.  Stability tests were not performed at the March 2006 VA medical examination in light of the Veteran's recent surgery.  Those performed at the April 2007, February 2011, and June 2012 examinations were normal.  However, an October 2008 VA treatment record mentions increased lateral instability.  A February 2009 note from the Veteran's VA physician also references his left knee being unstable.

In a December 2012 VA treatment record, a 1+, pivot shift grade I, result was obtained during the Lachman's test for anterior instability.  An August 2014 VA treatment record notes a 1 millimeter displacement during the anterior drawer test.  The September and December 2009 VA medical examinations found a "slight degree of severity" with respect to medial/lateral instability testing.  At the September 2013 examination, a 1+ result once again was obtained during the Lachman's test.  Functional loss in the form of instability of station therefore was found.  A history of slight instability in the left knee was noted at the August 31st, 2016 examination.  2+ results were obtained then during the medial as well as lateral instability testing.  For all of these instances in which instability was found on a given test, the other tests were normal.  

A recurrent instability problem to include laterally was not found on several occasions but was found on several others.  Such a problem, with application of reasonable doubt, accordingly exists.  It, again resolving the reasonable doubt in favor of the Veteran, has existed throughout the period on appeal.  The earliest medical evidence of such is from October 2008, but its reference to increased instability signifies that instability exists prior thereto.  The Veteran's competent and credible reports of such before then are sufficient.  There indeed is no requirement in Diagnostic Code 5257 for confirmatory medical evidence.  Regarding the rating to be assigned to the Veteran's recurrent instability problem, neither Diagnostic Code 5257 nor the overall Rating Schedule defines slight, moderate, and severe.  Slight generally is defined as "small in kind or amount," however.  Merriam-Webster's Collegiate Dictionary, 1173 (11th ed. 2003).  

Moderate is defined as "tending toward the mean or average amount."  Id. at 798.  Severe is defined as "of a great degree."  Id. at 1140.  Only a few descriptions of the severity of the Veteran's recurrent instability problem (two in 2009 and one concerning its history from 2016, exist).  These descriptions are in agreement that the problem is slight as opposed to moderate or severe.  Slight notably was the characterization notwithstanding that test results went from 1+ earlier on to 2+ in August 2016.  Characterization of the problem as slight also is supported by the fact that no problem was found on several occasions.  This would be less true, and likely far less true, if it was moderate or severe.  To the extent the Veteran's reports suggest a moderate or severe characterization, they are outweighed by the medical evidence determining otherwise.  

In conclusion, a higher rating for the service-connected status post ACL reconstruction of the Veteran's left knee (based on limitation of flexion under Diagnostic Code 5260) is denied.  A separate rating of 20 percent based on limitation of extension under Diagnostic Code 5261 is granted for the period through March 20, 2006, however.  These determinations are based on the preponderance of the evidence.  So, there is no doubt to resolve in the Veteran's favor.  A separate rating of 10 percent under Diagnostic Code 5257 also is granted for the period through August 30, 2016.  This means the effective date for service-connected impairment of the left knee is no longer August 31, 2016, but is the beginning of the appellate period.  This determination was made via application of reasonable doubt.  No other issues have been raised, whether by the Veteran, his representative, or the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  


ORDER

A rating greater than 10 percent for service-connected status post ACL reconstruction of the left knee is denied.

A separate 20 percent rating (based on limitation of extension under Diagnostic Code 5261) is granted, subject to the statutes and regulations governing the payment of benefits, for service-connected status post ACL reconstruction of the left knee for the period through March 20, 2006.

A separate rating (Diagnostic Code 5257) is granted, subject to the statutes and regulations governing the payment of benefits, for the period through August 30, 2016.  A higher rating for service-connected impairment of the left knee for any portion of the appeal period is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


